Citation Nr: 0807188	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

In January 2008, the veteran and his spouse testified at a 
video conference hearing over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of the hearing has 
been associated with the veteran's claims file.


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002 & Supp. 2007);  38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2005 and April 2005, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has been provided a VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2007); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

During his January 2008 video conference hearing, the veteran 
reported that he currently had bilateral hearing loss which 
he attributed to his period of active service.  He described 
that during service in Japan, he had been practicing clearing 
a minefield when there was a nearby explosion, resulting in 
his left ear bleeding from the inside.  He indicated that, at 
that time, he was told he had perforated eardrum.  The 
veteran's spouse added that the veteran had told her when 
they were married that he had a damaged eardrum and that he 
could not get water in his ear.  The veteran and his spouse 
were said to have been married since 1966.

The veteran's Report Of Physical Examination And Induction 
dated in March 1945 shows that hearing acuity was determined 
to be 15/15 in each ear.

The veteran's Report Of Physical Examination Of Enlisted 
Personnel Prior To Discharge, Release From Active Duty Or 
Retirement dated in October 1946 shows that hearing acuity 
was determined to be 15/15 in each ear.

The veteran's Separation Qualification Record dated in 
December 1946 shows that the veteran's military occupation 
specialty included infantry basic training, rifleman, and 
foreman construction.  His summary of military occupations 
included working as a construction foreman, wherein he 
supervised the construction, repair, and maintenance of 
buildings and equipment of Service Company, 187th Glider 
Infantry Regiment, Japan.  He was said to have supervised 
carpenters, bricklayers, laborers and machine operators in 
the maintenance of buildings and equipment of motor pool and 
service company.  It is also noted that the veteran's related 
civilian occupation was as a millwright apprentice for five 
months prior to service wherein he set up mechanical 
equipment in a blast furnace, and did welding, burning, and 
riveting in the repair and maintenance of blast furnaces.

Subsequent to service, a VA examination report dated in 
August 2005 shows that the veteran reported bilateral hearing 
loss with difficulty understanding speech all of the time.  
He reported that he had been exposed to the excessive noise 
of an explosion while he was in training during service.  He 
described that while simulating land mines, one went off near 
his left ear, at which time he began to notice hearing loss 
in the left ear.  He also reported that he worked in a steel 
mill for 33 years and that he was an avid hunter for years.  
He did not report any tinnitus.  Audiological evaluation 
revealed pure tone thresholds at 500, 1000, 2000, 3000 and 
4000 Hertz were 40, 35, 65, 75, and 70 decibels in the right 
ear, and 75, 65, 85, 85 and 85 decibels in the left ear, 
respectively.  Speech recognition was 92 percent in the right 
ear and 64 percent in the left ear.

An addendum to the August 2005 VA examination report dated in 
November 2005 shows that the examiner reviewed the veteran's 
entire claims file in conjunction with providing an opinion 
as to the etiology of his current bilateral hearing loss.  
The examiner indicated that the only record of hearing 
ability found in the claims folder during service were the 
results of the whispered voice tests conducted during service 
which showed hearing acuity of 15/15, bilaterally.  The 
examiner reiterated that the veteran worked in a steel mill 
for 33 years after his discharge from service, and that he 
had been an avid hunter.  The examiner concluded that since 
whispered voice tests give no information concerning 
thresholds of higher frequencies and given his long history 
of civilian noise exposure, any opinion would be mere 
speculation, therefore, an opinion was unable to be given.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss, as it is not shown that his current bilateral 
hearing loss disability is etiologically related to his 
period of active service.  The veteran's service medical and 
personnel records are silent as to any incidents of injury to 
the veteran's eardrums or to hearing loss.  His entrance and 
separation examination reports show that whispered voice 
tests revealed hearing acuity of 15/15, bilaterally.  While 
those tests gave no information concerning thresholds of 
higher frequencies, they did not demonstrate results which 
would suggest the incurrence of hearing loss.

Subsequent to service, there is no competent medical evidence 
of hearing loss until the August 2005 VA examination report, 
which is more than 58 years following separation from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The evidence does not show that the veteran was diagnosed 
with a bilateral hearing loss disability within one year 
following his separation from service.  A bilateral hearing 
loss disability, within the meaning of 38 C.F.R. § 3.385, was 
not demonstrated until the August 2005 VA examination.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The Board has also considered the VA opinion provided in the 
November 2005 addendum in which the examiner concluded that 
since whispered voice tests give no information concerning 
thresholds of higher frequencies and given the veteran's long 
history of civilian noise exposure, any opinion as to 
etiology would be mere speculation.  For the Board to 
conclude that the veteran's bilateral hearing loss was 
incurred as a result of the veteran's period of active 
service, similarly, would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has also considered the veteran's reports of an 
eardrum injury following a land mine explosion during his 
period of active service.  While the Board is sympathetic to 
the veteran's claim, and he is certainly competent to 
describe that which he experienced in service, there is no 
evidence of record to corroborate his assertions.  The 
service records do not set forth that the veteran was ever 
injured in a land mine explosion.

Moreover, any contentions by the veteran or his spouse that 
he has a current bilateral hearing loss disability that is 
related to noise exposure experienced during active service 
is not competent.  There is no indication that either 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).




ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


